DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 10/19/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HELENA KOSANOVIC/            Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                            



Status of the Claims
In the amendment dated 01/04/2021, claims 14-20 are newly added; claims 1-20 are pending.
Claim 1 has been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitations:
 “central plenum intake vent” in line 2;
“plenum exhaust vent” in line 2, claim 10;
“a plurality of plenum exhaust vents” in line 2, claim 11;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Notes: in the current application, vents 106, 126, 124, 108 are interpreted to point to the claimed “intake vent”, “first vent”, “one or more second vents”, and “exhaust vent” in claim 1 respectively. Therefore, the drawing does not show “central plenum intake vent”, “plenum exhaust vent”, and “a plurality of plenum exhaust vents”.
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate elements:
 “adjustable damper” in claims 4 and 17, 
“back-pressure regulating damper” in claims 5 and 18, 
and “exhaust rain cap flapper” in claims 6 and 19 (see para.0011 of the current specification). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 4, “a cook box” should read “the cook box” so that it can be consistent with the term “a cook box” in line 2, claim 1. In light of the specification, only one cook box 102 is mentioned (see para.009 - 0011 and figure 1).
Claim 14, last line, “an exhaust vent” should read “the exhaust vent” so that it can be consistent with the term “an exhaust vent” in line 5, claim 14. In light of the specification, they both refer to the exhaust 108.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the firebox" in “an intake vent connected between a cook box and the firebox” recited in line 4.  There is insufficient antecedent basis for this limitation "the firebox” in the claim.
Claim 9 recites the limitation: “a central plenum intake vent” in “the blower wheel is located over a central plenum intake vent and is separated from the intake vent by a plurality of racks” is unclear whether it refers to the limitation(s) “first vent” or “one or more second vents” recited in line 6-8, claim 1. In claim 1, the “first vent” and “one or more second vents” are between plenum and the cook box; thus, in the Examiner’s position, the vents 126 and 124 correspond to the claimed “first vent” and “one or more second vents” respectively. However, claim 9 introduces a new “central plenum intake vent” that the “blower wheel is located over and is separated from the intake vent by a plurality of racks”. In light of the specification, in figure 1 of the application, there is no additional vent that the blower wheel is located over and is separated from the intake vent by a plurality of racks, except vents 126 and 124 which are interpreted to cover the claimed “first vent” and “one or more second vents” recited in claim 1. Therefore, it is unclear that the “central plenum intake vent” in claim 9 refers to the limitation(s) “first vent”, “one or more second vents” in claim 1 or else. For examination 
Similarly, claim 10 recites the limitation “a plenum exhaust vent” and “an external environment” in line 2 is unclear to refer to “exhaust vent” and “external environment” recited in lines 8-9, claim 1 because both of the “plenum exhaust vent” and “exhaust vent” perform the same function which allows air drawn out/ escape to external environment. For examination purposes, the “plenum exhaust vent” and “external environment” in line 2, claim 10 refer to the “exhaust vent” and the “external environment” in claim 1.
Claim 11 recites the limitation: “a plurality of plenum exhaust vents” in “the blower wheel is located adjacent to a plurality of plenum exhaust vents” is unclear whether it refers to the “first vent”, “one or more second vents”, “exhaust vent”, or combination of them. As shown in figure 1 of the application, only the first vent 126, one or more second vents 124, and exhaust vent 108 (corresponding to first vent”, “one or more second vents”, and “exhaust vent” recited in claim 1) are located adjacent to a plurality of plenum exhaust vents. Therefore, it is unclear the limitation “a plurality of plenum exhaust vents” refers to any one of the vent(s) above or introduce new vents. For examination purposes, the “plurality of plenum exhaust vents” are any two or more of the combination “first vent”, “one or more second vents”, and “exhaust vent”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4, 10-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 6868777 B1) in view of LoMaglio (US 2006/0113294 A1)
Regarding claim 1, Higgins discloses
 A barbecue oven (cooker/smoker 100, see figs.3-4), comprising: 
a cook box (cooking enclosure 16, see figs.3-4) having a plenum (upper space of the cooking enclosure, see plenum in annotated fig.3 below); a blower wheel (fan 12) contained within the plenum (see plenum in annotated fig.3 below); 
an intake vent (first duct 21, see figs.3-4) connected between a cook box (cooking enclosure 16) and the firebox (fuel unit 14, see figs.3-4) and configured to feed heated air with smoke to the cook box from the firebox (see col.3 lines 43-46: “Combustion of the fuel unit 14 by the heat source 15 creates smoke that is induced into first duct 21 by fan 12. The fan 12 and first duct 21 direct the smoke to the cooking enclosure 16 where it impinges the foodstuffs”);
a (servo motor of the fan 12, see col.2, lines 44-66) connected to [[a]] the blower wheel (fan 12) and configured to draw air out of the cook box (cooking enclosure 16, see figs.3-4) through a first vent (inlet of the fan 12. See first vent in the annotated 3 below) between the plenum (see plenum in annotated fig.3) and the cook box (cooking enclosure 16) into the plenum (see col.3, lines 45-48 and figs.3-4), and also to pressurize the plenum (see plenum in annotated fig.3 below) to force air back into the cook box (cooking enclosure 16) through one or more second vents (see second vent in annotated fig.3 below) between the plenum (see plenum in annotated fig.3 below) and the cook box (The annotated second vent is in the air path from the annotated plenum to the cooking enclosure 16; thus, it is between the annotated plenum and the cooking enclosure 16 ), as well as out of an exhaust vent (second duct 22, see fig.4) connecting the plenum (see plenum in annotated fig.3 below) to an external environment (see col.4, lines 7-10: “. The residual smoke in the cooking enclosure 16 and first duct 21 is induced into fan 12, along with inlet air 10 and fresh air 19, all of which is vented through the second duct 22 and exhaust 20.”); 

    PNG
    media_image1.png
    826
    823
    media_image1.png
    Greyscale




Higgins does not explicitly disclose 
a variable speed motor;
a variable frequency drive coupled to the variable speed motor and a controller; 

wherein when a temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to increase a speed of the variable speed motor to draw heated air into the cook box from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from [[an]] the exhaust vent to cause additional heated air to be drawn into the cook box.  
LoMaglio discloses a food cooking and heating apparatus, comprising:
A variable speed motor (“motor(s)”, see figs.3-4 and para.0023) connected to a blower wheel (para.0023 recites: “a variable blower or blowers 4 operated by one or more electric motors”, therefore, the motor coupled to the variable blower 4 is a variable speed one);
a variable frequency drive (“circuit”, see claim 1 and fig.5) coupled to the variable speed motor (“motor(s)”, see figs.3-4 and para.0023, wherein the motor drives the variable blower 4) and the controller (controller 12, see para.0032, fig. 5, and claim 1);
a temperature sensor (temperature sensor 5 and/or 6, see fig.5) coupled to the controller (controller 12, see fig.5);
wherein when a temperature measured by the temperature sensor (temperature sensor 5 and/or 6, see fig.5) falls below a set point (“selected temperature”, see abstract), the controller (controller 12, see para.0032, fig. 5, and claim 1) causes the variable frequency drive (“circuit”, see claim 1 and fig.5) to increase a speed of the variable speed motor (claim 1 recites: “a circuit for comparing the sensed temperature … to the selected temperature causing … the speed of the blower to increase when more heat is required”) to draw heated air into the cook box from the by incorporating structures as taught by LoMaglio into Higgins, the controller 12 of LoMaglio causes the circuit to increase speed of the blower/fan in the combo LoMaglio and Higgins to draw heated air into the cook box of Higgins from the  firebox of Higgins, to circulate the heated air in the cook box, and to exhaust hot air from the exhaust vent to cause additional heated air to be drawn into the cook box).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Higgins to include the variable speed motor; the variable frequency drive coupled to the variable speed motor and a controller; the temperature sensor coupled to the controller; wherein when a temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to increase a speed of the variable speed motor as taught by LoMaglio to draw heated air into the cook box from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from the exhaust vent to cause additional heated air to be drawn into the cook box in Higgins’ invention. The modification allows the variable speed motor and variable frequency drive adjusts the blower speed as necessary (see para.0032 LoMaglio). The temperature sensor coupled to the controller allows to “monitor temperature of the air within the food holding oven” (see para.0028 of LoMaglio).  Also, they help to heat “food temperature without rapid deterioration of food quality by regulation of the amount of air flow through the apparatus” (see para.002 of LoMaglio).
Regarding claim 4, Higgins further discloses an adjustable damper (damper 17, see figs.3-4) coupled to the exhaust vent (second duct 22, see fig.4) and a plurality of cooking racks food racks 3) are disposed between the intake vent (first duct 21) and the exhaust vent (second duct 22).  
Regarding claim 10, Higgins further discloses the blower wheel (fan 12, see fig.4) is located adjacent to a plenum exhaust vent (second duct 22, see fig.4) and exhausts hot air (hot air in the cooking chamber 16) to an external environment outside of the cook box (see fig.4).  
Regarding claim 11, Higgins further discloses the blower wheel (fan 12, see fig.4) is located adjacent to a plurality of plenum exhaust vents (the annotated second vent and the second duct 22 in fig.4).  
Regarding claim 12, Higgins further discloses the plenum (upper space of the cooking enclosure, see plenum in annotated fig.3 above) is located over the cook box (cooking chamber 16).  
Regarding claim 13, Higgins further discloses a plurality of racks (food racks 3, see fig.1) disposed within the cook box (cooking chamber 16) between the intake vent (first duct 21, see fig.3) and the blower wheel (fan 12, see fig.3).  
Regarding claim 14, Higgins discloses A barbecue oven (cooker/smoker 100, see figs.3-4), comprising: 
an intake vent (first duct 21, see figs.3-4) from a firebox (fuel unit 14, see figs.3-4) configured to feed heated air with smoke to a cook box (cooking enclosure 16, see figs.3-4. See col.3 lines 43-46: “Combustion of the fuel unit 14 by the heat source 15 creates smoke that is induced into first duct 21 by fan 12. The fan 12 and first duct 21 direct the Smoke to the cooking enclosure 16 where it impinges the foodstuffs”); 
a (servo motor of the fan 12, see col.2, lines 44-66) connected to a blower wheel (fan 12) and configured to draw air out of the cook box (cooking enclosure 16, see figs.3-4)   into a plenum, and also to pressurize the plenum (see plenum in annotated fig.3 below)  to force air back into the cook box (cooking enclosure 16) through one or more vents between the plenum and the cook box (The annotated second vent is in the air path from the annotated plenum to the cooking enclosure 16; thus, it is between the annotated plenum and the cooking enclosure 16), as well as out of an exhaust vent (second duct 22, see fig.4); 

    PNG
    media_image1.png
    826
    823
    media_image1.png
    Greyscale


Higgins does not explicitly disclose 

a variable frequency drive coupled to the variable speed motor and a controller, which is coupled to a temperature sensor; wherein when a temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to actuate the variable speed motor to draw heated air into the cook box from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from an exhaust vent to cause additional heated air to be drawn into the cook box.  
LoMaglio discloses a food cooking and heating apparatus, comprising:
A variable speed motor (“motor(s)”, see figs.3-4 and para.0023) connected to a blower wheel (para.0023 recites: “a variable blower or blowers 4 operated by one or more electric motors”, therefore, the motor coupled to the variable blower 4 is a variable speed one);
a variable frequency drive (“circuit”, see claim 1 and fig.5) coupled to the variable speed motor (“motor(s)”, see figs.3-4 and para.0023, wherein the motor drive the variable blower 4) and a controller (controller 12, see para.0032, fig. 5, and claim 1), which is coupled to a temperature sensor (temperature sensor 5 and/or 6, see fig.5);
wherein when a temperature measured by the temperature sensor (temperature sensor 5 and/or 6, see fig.5) falls below a set point (“selected temperature”, see abstract), the controller (controller 12, see para.0032, fig. 5, and claim 1) causes the variable frequency drive (“circuit”, see claim 1 and fig.5) to actuate the variable speed motor (motor coupled to the variable blower 4) to draw heated air into the cook box  from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from an exhaust vent to cause additional heated air to be drawn into (by incorporating structures as taught by LoMaglio into Higgins, the controller 12 of LoMaglio cause the circuit to actuate the blower/fan’s motor in the combo LoMaglio and Higgins to draw heated air into the cook box of Higgins from the firebox of Higgins, to circulate the heated air in the cook box, and to exhaust hot air from an exhaust vent to cause additional heated air to be drawn into the cook box).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Higgins to include a variable speed motor; the variable frequency drive coupled to the variable speed motor and the controller, which is coupled to a temperature sensor; wherein when a temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to actuate the variable speed motor as taught by LoMaglio to draw heated air into the cook box from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from an exhaust vent to cause additional heated air to be drawn into the cook box in Higgins’ invention. The variable speed motor and variable frequency drive adjusts the blower speed as necessary (see para.0032 LoMaglio). The temperature sensor coupled to the controller allows to “monitor temperature of the air within the food holding oven” (see para.0028 of LoMaglio). They help to heat “food temperature without rapid deterioration of food quality by regulation of the amount of air flow through the apparatus” (see para.002 of LoMaglio).
Regarding claim 17, Higgins further discloses an adjustable damper (damper 17, see figs.3-4) coupled to the exhaust vent (second duct 22, see fig.4) and a plurality of cooking racks (food racks 3) are disposed between the intake vent (first duct 21) and the exhaust vent (second duct 22).  
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 1 above, and further in view of Kennington (US 8800542 B1)
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral-derivative (PID) controller.  
Kennington discloses an automatic temperature control device for solid fuel fired food cooker fueled by wood, charcoal, or other solid fuels, comprising:
A controller (electronic controller shown in fig.12) comprises a proportional-integral-derivative (PID) controller (PID controller 18, see fig.12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Blue and LoMaglio to include the PID controller as taught by Kennington. The PID controller improves the stability of the system and it is feasibility and easy to be implemented.
Regarding claim 15, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral-derivative (PID) controller.  
Kennington discloses an automatic temperature control device for solid fuel fired food cooker fueled by wood, charcoal, or other solid fuels, comprising:
(electronic controller shown in fig.12) comprises a proportional-integral-derivative (PID) controller (PID controller 18, see fig.12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Blue and LoMaglio to include the PID controller as taught by Kennington. The PID controller improves the stability of the system and it is feasibility and easy to be implemented.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 1 above, and further in view of Broders (US 2014/0033928 A1)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral (PI) controller.  
Broders discloses a system for controlling the power delivery to cookware, comprising:
A controller comprises a proportional-integral (PI) controller (“PI controller”, see paras.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Higgins and LoMaglio to include the PI controller as taught by Broders. The “PI controller or other controllers known in the field that 
Regarding claim 16, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral (PI) controller.  
Broders discloses a system for controlling the power delivery to cookware, comprising:
A controller comprises a proportional-integral (PI) controller (“PI controller”, see paras.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Higgins and LoMaglio to include the PI controller as taught by Broders. The “PI controller or other controllers known in the field that could accomplish the stated results could be used” (see para.0025 of Broders). Also, the PI controller helps in reducing the steady-state error, thus makes the system more stable.
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 1 above, and further in view of Berlik (US 4114589 A)
Regarding claim 5, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose a back- pressure regulating damper coupled to the exhaust vent.  
Berlik discloses a venting system for a food processing oven, comprising:
a back-pressure regulating damper (damper plate 90, see figs. 4-7 and col.2, lines 4-6. Back pressure is created in the exhaust ducting to make the damper plate pivot) coupled to the exhaust vent (cylindrical duct section 86, see figs.4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the back-pressure regulating damper coupled to the exhaust vent as taught by Berlik. Doing so allows to control the flow of heated air/ smoke exhaust from the vent effectively. In the event a back pressure is created, the freely pivotal damper plate prevents the reverse flow of air (see col.4, lines 40-45 of Berlik).
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose an exhaust rain cap flapper coupled to the exhaust vent.
Berlik discloses an exhaust rain cap flapper (damper plate 90, see figs. 4-7) coupled to the exhaust vent (cylindrical duct section 86, see figs.4-7).  
Notes: According to the current application, para.0011 recites: “back-pressure or exhaust rain cap flapper regulating damper (128)”. Therefore, the back-pressure regulating damper (128) is the same as the exhaust rain cap flapper regulating damper (128).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the exhaust rain cap 
Regarding claim 18, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose a back- pressure regulating damper coupled to the exhaust vent.  
Berlik discloses a venting system for a food processing oven, comprising:
a back-pressure regulating damper (damper plate 90, see figs. 4-7 and col.2, lines 4-6. Back pressure is created in the exhaust ducting to make the damper plate pivot) coupled to the exhaust vent (cylindrical duct section 86, see figs.4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the back-pressure regulating damper coupled to the exhaust vent as taught by Berlik. Doing so allows to control the flow of heated air/ smoke exhaust from the vent effectively. In the event a back pressure is created, the freely pivotal damper plate prevents the reverse flow of air (see col.4, lines 40-45 of Berlik).
Regarding claim 19, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose an exhaust rain cap flapper coupled to the exhaust vent.
Berlik discloses an exhaust rain cap flapper (damper plate 90, see figs. 4-7) coupled to the exhaust vent (cylindrical duct section 86, see figs.4-7).  
Notes: According to the current application, para.0011 recites: “back-pressure or exhaust rain cap flapper regulating damper (128)”. Therefore, the back-pressure regulating damper (128) is the same as the exhaust rain cap flapper regulating damper (128).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the exhaust rain cap flapper coupled to the exhaust vent. Berlik. Doing so allows to control the flow of heated air/ smoke exhaust from the vent effectively. In the event a back pressure is created, the freely pivotal damper plate prevents the reverse flow of air (see col.4, lines 40-45 of Berlik).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 1 above, and further in view of Higgins (US 4418615), hereinafter Higgins’615
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose a grease drain coupled to the cook box, wherein the grease drain is configured with a valve or trap to prevent back flow of air during operation.  
Higgins’615 discloses a convention barbecue pit, comprising:
(grease drain 88, see fig.1) coupled to the cook box (cooking chamber 14, see fig.1), wherein the grease drain (grease drain 88, see fig.1) is configured with a valve or trap (grease pan drain valve 90, see fig.1) to prevent back flow of air during operation (claim 11 recites: “a grease pan drain valve connected to said grease pan.” The grease pan 88 collects grease from the meat during cooking and may be drained periodically out the rear of the unit 10 through grease pan drain valve 90. Thus, the drain valve 90 allows the grease drainage from the oven, so it prevents back flow of air from the external environment to the oven during operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the grease drain coupled to the cook box, wherein the grease drain is configured with a valve or trap to prevent back flow of air during operation as taught by Higgins’615.  Doing so allows to “collect grease from the meat during cooking and may be drained periodically through grease pan drain valve” (see col.6, lines 30-31 of Higgins’615).
Regarding claim 9, Higgins further discloses the blower wheel (fan 12, see fig.3) is separated from the intake vent (first duct 21) by a plurality of racks (see racks shown in fig.3), 
except the blower wheel is located over a central plenum intake vent.
 Higgins’615 discloses a convention barbecue pit, comprising:
the blower wheel (convectional fan 50, see fig.1) is located over a central plenum intake vent (suction port 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the blower wheel is located over a central plenum intake vent as taught by Higgins’615.  The blower wheel, which is .
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 1 above, and further in view of Robertson (US 4510854 A)
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose a rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel.  
Robertson discloses a compact barbecue oven, comprising:
a rotisserie (rotisserie 4, see figs. 2-3) coupled to the cook box (oven chamber 30, see figs.1-3) and disposed in an air flow path between the intake vent (apertures 80 of the firebox 6, see fig.2) and the blower wheel (fan 104, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel. It allows to cook less greasy food. 
Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth. 
Higgins/ LoMaglio does not explicitly disclose a rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel.  
Robertson discloses a compact barbecue oven, comprising:
rotisserie 4, see figs. 2-3) coupled to the cook box (oven chamber 30, see figs.1-3) and disposed in an air flow path between the intake vent (apertures 80 of the firebox 6, see fig.2) and the blower wheel (fan 104, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel. It allows to cook less greasy food. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed on 09/14/2021, with respect to the rejections of claims 1, 10-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Higgins and LoMaglio.   
Regarding claims 14, 17-18:
Applicant’s arguments: “Proposed FF04: Higgins only allows recirculation or exhaust, and is incapable of operating in a mode with recirculation as well as exhaust.
The Office relies on the fan 12 of Higgins but ignores the fact that Higgins requires coordinated operation of dampers 17 and 18 to select one of either 1) recirculation of the
hot air and smoke in cooking enclosure 16, or 2) out of exhaust 20. Fan 12 of Higgins is thus
unable to force air back into the cook box through one or more vents between the plenum and the
cook box, as well as out of an exhaust vent. Proposed FF04. The rejection of claim 14 should
therefore be reversed.”
The arguments are not persuasive because:

Claim 14 does not require “operating in a mode with recirculation as well as exhaust” as stated above. There is no disclosure in the current application that the blower wheel operates “in a mode with recirculation as well as exhaust”. In another word, recirculation and exhaust hot air are not in the same mode or happen at the same time. The claim only requires the blower wheel to perform the functions which “draw air out of the cook box into a plenum”, “pressurize the plenum to force air back into the cook box through one or more vents between the plenum and the cook box”, and “out of an exhaust vent.” Thus, the fan 12 of Higgins could perform all the claimed functions. The fan 12 draws air out of the cook box into a plenum, forces air back into the cook box through one or more vents between the plenum and the cook box during the cooking and smoking operation as shown in figure 3, as well as out of an exhaust vent 20 as shown in figure 4.
In addition, fan 12 of Higgins could operate the “mode with recirculation as well as exhaust” when the damper 18 in the position as shown in figure 3 and damper 17 is beginning to move from vertical position in figure 3 to horizontal position in figure 4. At that time, the damper 17 does not completely block the recirculation of hot air to the cooking enclosure 16 and it still lets some hot air out of the exhaust 20. Thus, the fan 12 of Higgins could operate the “mode with recirculation as well as exhaust” when the damper 18 in the position as shown in figure 3 and damper 17 is not completely closed (or not in horizontal position).

 To sum, the claim only requires: “a variable speed motor connected to a blower wheel and configured to draw air out of the cook box into a plenum, and also to pressurize the plenum to force air back into the cook box through one or more vents between the plenum and the cook box, as well as out of an exhaust vent” and the fan 12 of Higgins could fulfill all the above functions: “draw air out of the cook box into a plenum” as shown in figure 4, “pressurize the plenum to force air back into the cook box through one or more vents between the plenum and the cook box” as shown in figure 3, and “out of an exhaust vent” as shown in figure 4. The feature “operating in a mode with recirculation as well as exhaust” is not in the claim language therefore, no patentable weight is given. The current application also has the damper controlling recirculation and exhaust in the same manner with Higgins.
Thus, the rejections to claims 1-20 are respectfully sustained by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761